719 S.E.2d 28 (2011)
STATE
v.
Chad Jarrett BARROW.
No. 505P11-1.
Supreme Court of North Carolina.
November 21, 2011.
Melissa L. Trippe, Special Deputy Attorney General, for State of North. Carolina.
Daniel Shatz, Assistant Appellate Defender, for State of North Carolina.
Rick Shaffer, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 21st of November 2011 by Plaintiff-Appellant for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 21st of November 2011."